Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive.  
On page 1 of Remarks, it is stated that ‘As an initial matter, the Applicant submits that Perryman 2 is disqualified as prior art under 35 U.S.C. § 103(c) because (1) Perryman 2 only qualifies as prior art, if at all, under 35 U.S.C § 102(e)…’.  The examiner disagrees.  Perryman 2 (2012/0283800) was published on 11/8/12.  The present application has an effective filing date of 12/5/12, and has a different inventive entity than Perryman 2.    Thus, Perryman 2 qualifies as prior art under 35 USC 102(a).
Also, applicant argues that Sage is not coupled to the one or ore non-inductive antennas through the electronic circuitry.  However, Sage is considered to show one or more electrical conductors 39 which are electrically connected to resilient member 304 (connection pad) and housing 302, both of which are electrically conductive, see at least ¶23,23 of Sage.  The electrical conductors are considered to connect to circuitry since electrical energy is applied to tissue via the electrodes on the lead, as is well known, and when used in combination with Perryman 2, the conductors will be in connection with the one or more non-inductive antennas and electronic circuitry.  Johnson is used by the examiner to show a cylindrical housing 26 with a lead 28 extending therefrom, see figure 1.  As shown in figure 7 of Johnson, the housing contains electronics 220 and a port 245 where a lead containing electrodes extends from.  In combination, the electronics and antennas of Perryman 2 will replace the electronics 220 and 
Further, applicant argues that Perryman 2 teaches away from using a lead.  Paragraph 28 of Perryman 2 merely describes certain embodiments and does not constitute a teaching away.  For example, the phrase ‘in some implementations’ is used in ¶28 suggesting that other embodiments can use a lead.  Further, Perryman 2 states that the extension wires are used for ’transfer of energy’.  

Claim Rejections - 35 USC § 103
Claim 2-11,13-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perryman et al (2012/0283800), Johnson et al (2011/0190842) and Sage et al (2004/0215302).

2. (Currently Amended) A battery-less device for implantation inside a subject’s body, the
battery-less device comprising:
one or more non-inductive antennas configured to receive electric energy radiated from a
source located outside of the subject’s body and through radiative coupling; (Johnson teaches a device 26 for implantation, see at least figures 1,7.  However, it does not teach non-inductive antennas receiving energy from external to the body.  Perryman teaches non inductive antennas, see at least figure 2 and ¶45 of Perryman.  To replace the battery of Johnson with the non-inductive antennas of Perryman would have been obvious since it would be a substitution of one prior art element with another yielding merely predictable results, such as an alternative way to provide energy for the device)

configured to extract the electric energy received by the one or more non-inductive antennas and generate stimulation currents using the extracted electric energy; (Johnson is considered to have electronic circuitry, see at least figure 7.  However, it does not teach circuitry that can extract energy from one or more non-inductive antennas.  Perryman teaches antennas that can be used in place of the battery of Johnson, see at least ¶45 of Perryman.  To have the electronic circuitry of Johnson be able to extract the energy from non-inductive antennas would have been obvious since when non-inductive antennas are used in place of the battery, the circuitry must be able to extract the energy in order to power the device.)

one or more connection pads coupled to the one or more non-inductive antennas through
the electronic circuitry and spaced longitudinally along an inner surface of an enclosure that
houses the one or more non-inductive antennas, the electronic circuitry, and the one or more
connection pads, (Johnson is considered to inherently include connection pads since there must be a manner to connect the lead connector electrodes to the circuitry of the device in order to provide stimulation.  Even so, Sage is used to more explicitly teach connection pads, see at least ¶22-24 of Sage where it is taught that the resilient spring contacts are conductive and electrically connected to an electrical conductor 39.  To use such connection pads with the device of Johnson would have been obvious since they are common in the art and would yield no unpredictable results.)  
wherein the connection pads are configured to mate with at least one connector to one or
more electrodes and provide the stimulation currents to the one or more electrodes housed in an implantable lead that is separate from the battery-less device.  (The conductive pads are placed longitudinally inside the housing of Johnson so that the longitudinally placed electrodes on the lead connector of the lead 28 shown in Johnson can be used.  Figure 1 of Sage shows a typical lead that has connector electrodes thereon).

16. (Currently Amended) A system comprising:
a battery-less device for connecting to an implantable lead in a subject’s body, the
battery-less device being implantable inside the subject’s body and comprising;
one or more non-inductive antennas; and
an electronic circuit coupled to the non-inductive antennas, (Johnson teaches a device 26 for implantation, see at least figures 1,7.  However, it does not teach non-inductive antennas receiving energy from external to the body.  Perryman teaches non inductive antennas, see at least figure 2 and ¶45 of Perryman.  To replace the battery of Johnson with the non-inductive antennas of Perryman would have been obvious since it would be a substitution of one prior art element with another yielding merely predictable results, such as an alternative way to provide energy for the device.  Johnson teaches electronic circuitry, see figure 7.)

one or more connection pads coupled to the one or more non-inductive antennas
through the electronic circuit; (Johnson is considered to inherently include connection pads since there must be a manner to connect the lead connector electrodes to the circuitry of the device in order to provide stimulation.  Even so, Sage is used to more explicitly teach connection pads, see at least ¶22-24 of Sage where it is taught that the resilient spring contacts are conductive and electrically connected to an electrical conductor 39.  To use such connection pads with the device of Johnson would have been obvious since they are common in the art and would yield no unpredictable results.)  


to transmit an input signal containing electric energy and waveform parameters to the non-
inductive antennas through non-inductive coupling; (Johnson is silent as to a control device sending energy and waveform parameters.  Perryman teaches such control device, see at least figure 1 and ¶45.  It would have been obvious to use such with the device of Johnson since, when the battery of Johnson is replaced with the non-inductive antennas of Perryman, there must be an external device to provide such power and control signals.  

wherein the electronic circuit is configured to extract the electrical energy and use the
extracted electric energy to generate stimulation currents sufficient to modulate neural tissue
according to the waveform parameters; (Johnson is considered to have electronic circuitry see at least figure 7.  However, it does not teach circuitry that can extract energy from one or more non-inductive antennas.  Perryman teaches antennas that can be used in place of the battery of Johnson, see at least ¶45 of Perryman.  To have the electronic circuitry of Johnson be able to extract the energy from non-inductive antennas would have been obvious since when non-inductive antennas are used in place of the battery, the circuitry must be able to extract the energy in order to power the device.)


wherein the connection pads are longitudinally along an inner surface of an enclosure that
houses the one or more non-inductive antennas, the electronic circuit, and the one or more
connection pads, the connection pads configured to mate with at least one connector to one or
more electrodes and provide the stimulation currents to the one or more electrodes housed in an implantable lead that is separate from the device. (The conductive pads are placed longitudinally inside the housing of Johnson so that the longitudinally placed electrodes on the lead connector of the lead 28 shown in Johnson can be used.  Figure 1 of Sage shows a typical lead that has connector electrodes thereon. As mentioned, enclosure of Johnson houses the antennas, circuitry and connection pads, when combined with Perryman and Sage).


Re dependent claims 3-11,13-15,17-21 see office action of 4/2/21.



Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perryman et al (2012/0283800), Johnson et al (2011/0190842) and Sage et al (2004/0215302), and further in view of Levine (5,328,442).
See office action of 4/2/21.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.